The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figure 8A in the reply filed on 06/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. (9,952,627).Regarding claim 1, Aurongzeb et al. teach in figures 1-8 and related text an electronic device comprising 
a display panel 104, a first component 124/408, a movable module 404/122, and a housing 102, 
wherein the housing 102 includes a first movable portion 122, a second component (on one side of 122), and a third component (on the other side of 122), 
wherein the third component includes a first space where the first component is stored, wherein the display panel 104 includes a flexible display portion, 
wherein the display portion includes a first region, a second region, and a third region (arbitrarily divided), 
wherein the first region is fixed to the second component (since all the components are part of one device), 
wherein the second region is fixed to the first component stored in the first space, wherein the first movable portion 122 connects the second component and the third component, 
wherein the movable module has a function of holding is configured to hold a first angle (as depicted in figure 2) that is formed between the second component and the third component by the first movable portion, 
wherein the third region positioned between the first region and the second region has a function of forming is configured to form a curved surface according to the first angle, and 
wherein the first component slides in the first space according to the first angle (see figure 2).
Aurongzeb et al. do not explicitly state that the first component slides in the first space according to the first angle.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first component to slide in the first space according to the first angle in Aurongzeb et al.’s device, in order to provide smooth operation of the device.


Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/13/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800